Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20    PageID.21768 Page 1 of 30



   1    Geana M. Van Dessel, WSBA #35969
        KUTAK ROCK
   2    510 W. Riverside Avenue, Suite 800
        Spokane, WA 99201
   3    Phone: (509) 252-2691

   4    Adam E. Miller, MO Bar No. 40945 (Pro Hac Vice)
        Michael W. Cromwell, MO Bar No. 70484 (Pro Hac Vice)
   5    Susan L. Werstak, MO Bar No. 55689 (Pro Hac Vice)
        CAPES, SOKOL, GOODMAN AND SARACHAN, PC
   6    7701 Forsyth Boulevard, Twelfth Floor
        St. Louis, MO 63105
   7    Phone (314) 754-4810

   8    Thomas M. Goutman, PA Bar No. 30236 (Pro Hac Vice)
        David. S. Haase, PA Bar No. 73835 (Pro Hac Vice)
   9    Rosemary R. Schnall, PA Bar No. 73455 (Pro Hac Vice)
        SHOOK HARDY & BACON LLP
  10    2001 Market Street, Suite 3000
        Philadelphia, PA 19103
  11    Phone: (215) 575-3136

  12    Richard L. Campbell, MA Bar No. 663934 (Pro Hac Vice)
        Melissa Nott Davis, MA Bar No. (654546) (Pro Hac Vice)
  13    SHOOK HARDY & BACON LLP
        125 Summer St., Suite 1220
  14    Boston, MA 02110
        Phone: (617) 531-1411
  15
        Attorneys for Defendants (Additional Counsel on Signature Page)
  16                       UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
  17
       CITY OF SPOKANE, a municipal
  18   corporation, located in the County of   Case No. 15-cv-00201-SMJ
       Spokane, State of Washington,
  19                                           Declaration of Melissa Nott Davis
                       Plaintiff,              Re: Defendants’ Statement of Material
  20                                           Facts Not in Dispute
             v.
  21                                                            Hearing: March 11, 2020
     MONSANTO COMPANY, SOLUTIA                                  Richland
                                                                With Oral Argument
  22 INC., and PHARMACIA
     CORPORATION, and DOES 1 - 100,
  23
                  Defendants.
  24
       Declaration of Melissa Nott Davis
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21769 Page 2 of 30




   1           Melissa Nott Davis declares and states under penalty of perjury:
   2           1.       I am over the age of 18 and competent to be a witness herein. I am an

   3 attorney for Defendants Pharmacia LLC, Monsanto Company, and Solutia Inc.
   4 (collectively, “Defendants” or “Monsanto”) in this matter. Except where indicated
   5 otherwise, I make this declaration based on my own personal knowledge and the

   6 books and records of my firm Shook, Hardy & Bacon L.L.P.
   7           2.       Attached as Exhibit 1 are true and correct copies of pages 21, 23-31,
   8 33-36, 38-43, 47-51, 54, 57, 62, 65, 80-82, 84, 86-89, 96-97, 100-103, 105-106, 115,

   9 127-128, 132-133, 136, 138-140, 149-150, 163, 169, 191, 193-194, 196, 199-200,
 10 204-205, 214-215, 220-222, 224, 228-229, 233-235, 252, 264-266, 271-273, 277-
 11 278, 280-283, 289, 296-298, 300-301, 304, 306, 310, 322-323, 335-337 of the

 12 deposition testimony of Lars Hendron, taken June 7, 2019 in Spokane, Washington
 13 (“Hendron Dep.”).
 14            3.       Attached as Exhibit 2 are true and correct copies of pages 26, 32-33,

 15 36-39, 42-43, 58-65, 74-75, 82, 87-92, 98, 100-102, 104, 107-108, 114-115, 125-
 16 127, 131-134, 140-142, 156-157, 171, 173, 175-179, 185-187, 202-203, 215-224,
 17 228-231, 233, 253-254, 260, 263, 271-272 of the deposition testimony of Marcia

 18 Davis, taken September 10-11, 2019 in Spokane, Washington (“Davis Dep.”).
 19            4.       Attached as Exhibit 3 are true and correct copies of pages 17-18, 21,
 20 24-31, 33, 34-35, 40-42, 44-46, 51-52, 55-56, 59-62, 68-69, 73-81 of the deposition

 21 testimony of Michael Coster, taken September 17, 2019 in Spokane, Washington
 22 (“Coster Dep.”).
 23

 24
       Declaration of Melissa Nott Davis                   1
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21770 Page 3 of 30




   1           5.       Attached as Exhibit 4 are true and correct copies of pages 52-53, 55,
   2 57-60, 61-62, 63-64, 66, 67, 69-70, 71-73, 114 of the deposition testimony of Scott

   3 K. Windsor, taken September 13, 2019 in Spokane, Washington (“Windsor Dep.”).
   4           6.       Attached as Exhibit 5 are true and correct copies of pages 13-16, 63,
   5 68-69, 152, 163-164, 177, 337-338, 381, 582-585, 591-592, 594-595, 730-732, 910-

   6 911, 916, 920-921, 923, 928-929, 932-933 of the deposition testimony of Marlene
   7 Feist, taken July 16-17 and September 16-17, 2019 in Spokane, Washington (“Feist
   8 Dep.”).

   9           7.       Attached as Exhibit 6 are true and correct copies of pages 508-509 of
 10 the deposition testimony of Robert Kaley, taken January 7-9, 2020 in St. Louis,
 11 Missouri (“Kaley Dep.”).

 12            8.       Attached as Exhibit 7 are true and correct copies of pages 32, 35-36,
 13 81-83, 88-89, 92-105, 116-118, 123-129, 146, 148, 150-152 of the deposition
 14 testimony of Joel Bowdan III, taken November 14, 2019 in San Diego, California

 15 (“Bowdan Dep.”).
 16            9.       Attached as Exhibit 8 are true and correct copies of pages 27, 79, 86-
 17 87, 102-103, 121-123 of the deposition testimony of David Carpenter, taken

 18 December 12, 2019 in New York, New York (“Carpenter Dep.”).
 19            10.      Attached as Exhibit 9 are true and correct copies of pages 17-18, 45,
 20 102-104, 111-112, 158-159 of the deposition testimony of Kevin Coghlan, taken

 21 October 30, 2019 in Newton, Massachusetts (“Coghlan Dep.”).
 22            11.      Attached as Exhibit 10 are true and correct copies of pages 67-69, 91-
 23 93, 123-125, 193, 202, 301-302 of the deposition testimony of Richard

 24
       Declaration of Melissa Nott Davis                   2
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21771 Page 4 of 30




   1 DeGrandchamp, taken November 19, 2019 in Denver, Colorado (“DeGrandchamp
   2 Dep.”).

   3           12.      Attached as Exhibit 11 are true and correct copies of pages 11-13, 22-
   4 23 of the deposition testimony of David Dilks, taken January 23, 2020 in Ann Arbor,
   5 Michigan (“Dilks Dep.”).

   6           13.      Attached as Exhibit 12 are true and correct copies of page 122 of the
   7 deposition testimony of Jack Matson, taken September 9, 2016 in the matter
   8 captioned Town of Westport, et al., v. Monsanto Company, et al., Case No. 1:14-cv-

   9 12041 (DJC) in the US District Court for the District of Massachusetts in State
 10 College, Pennsylvania (“Matson Westport Dep.”).
 11            14.      Attached as Exhibit 13 are true and correct copies of pages 262-264 of

 12 the deposition testimony of Jack Matson, taken July 12, 2019 in the matter captioned
 13 San Diego Unified Port District, et al. v. Monsanto Company, et al., Case No. 3:15-
 14 cv-00578-WQH-AGS in the US District Court for the Southern District of California

 15 in State College, Pennsylvania (“Matson San Diego Dep.”).
 16            15.      Attached as Exhibit 14 are true and correct copies of pages 75-77, 112-
 17 113 of the deposition testimony of J. Keith Nelson, taken June 28, 2019 in the matter

 18 captioned San Diego Unified Port District, et al. v. Monsanto Company, et al., Case
 19 No. 3:15-cv-00578-WQH-AGS in the US District Court for the Southern District of
 20 California in Schenectady, New York (“Nelson San Diego Dep.”).

 21            16.      Attached as Exhibit 15 are true and correct copies of pages 10-12, 14-
 22 16, 19, 21-22 of the deposition testimony of James Olson, taken November 13, 2019
 23 in Buffalo, New York (“Olson Dep.”).

 24
       Declaration of Melissa Nott Davis                   3
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21772 Page 5 of 30




   1           17.      Attached as Exhibit 16 are true and correct copies of pages 55-56, 121-
   2 122, 133, 137, 143, 155, 159, 182-183, 225, 228-231, 234-235, 243-245 of the

   3 deposition testimony of James Olson, taken August 24, 2016 in the matter captioned
   4 Town of Westport, et al., v. Monsanto Company, et al., Case No. 1:14-cv-12041
   5 (DJC) in the US District Court for the District of Massachusetts in Williamsville,

   6 New York (“Olson Westport Dep.”).
   7           18.      Attached as Exhibit 17 are true and correct copies of pages 13-18, 36,
   8 38, 43, 50-51, 57-63, 65-68, 70-71, 258-260 of the deposition testimony of Lisa

   9 Rodenburg, taken December 18, 2019 in Philadelphia, Pennsylvania (“Rodenburg
 10 Dep.”).
 11            19.      Attached as Exhibit 18 are true and correct copies of pages 18-19, 24,

 12 26, 28-34, 54-56 of the deposition testimony of Lisa Rodenburg, taken June 14, 2019
 13 in the matter captioned San Diego Unified Port District, et al. v. Monsanto
 14 Company, et al., Case No. 3:15-cv-00578-WQH-AGS in the US District Court for

 15 the Southern District of California in Parsippany, New Jersey (“Rodenburg San
 16 Diego Dep.”).
 17            20.      Attached as Exhibit 19 are true and correct copies of pages 65, 162-

 18 163 of the deposition testimony of Lisa Rodenburg, taken February 7, 2018 in the
 19 matter captioned City of Hartford, et al., v. Monsanto Company, et al., Case No.
 20 3:15-cv-01544 (RNC) in the US District Court for the District at Connecticut in

 21 Cherry Hill, New Jersey (“Rodenburg Hartford Dep.”).
 22
 23

 24
       Declaration of Melissa Nott Davis                   4
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21773 Page 6 of 30




   1           21.      Attached as Exhibit 20 are true and correct copies of pages 17, 29, 31-
   2 33, 38-40, 45-46, 51, 99-101 of the deposition testimony of David Rosner, taken

   3 December 10, 2019 in New York, New York (“Rosner Dep.”).
   4           22.      Attached as Exhibit 21 are true and correct copies of pages 76-77 of
   5 the deposition testimony of Daniel Schlenk, taken November 13, 2019 in San Diego,

   6 California (“Schlenk Dep.”).
   7           23.      Attached as Exhibit 22 are true and correct copies of pages 13-18, 28,
   8 42, 46-47, 51-52, 52-54, 77-78, 102-103 of the deposition testimony of Michael

   9 Trapp, taken January 17, 2020 in San Diego, California (“Trapp Dep.”).
 10            24.      Attached as Exhibit 23 is a true and correct copy of the expert report
 11 of David O. Carpenter dated August 12, 2019 (“Carpenter Rpt.”).

 12            25.      Attached as Exhibit 24 is a true and correct copy of the expert report
 13 of Kevin M. Coghlan dated October 11, 2019 (“Coghlan Rpt.”).
 14            26.      Attached as Exhibit 25 is a true and correct copy of the expert report

 15 of David Dilks dated October 10, 2019 (“Dilks Rpt.”).
 16            27.      Attached as Exhibit 26 is a true and correct copy of the expert report
 17 of Frank Gobas dated October 10, 2019 (“Gobas Rpt.”).

 18            28.      Attached as Exhibit 27 is a true and correct copy of the expert report
 19 of Kurt Herman dated November 14, 2019 (“Herman Rpt.”).
 20            29.      Attached as Exhibit 28 is a true and correct copy of the expert report

 21 of Michael Kavanaugh dated November 15, 2019 (“Kavanaugh Rpt.”).
 22            30.      Attached as Exhibit 29 is a true and correct copy of the expert report
 23 of Jack Matson dated August 6, 2019 (“Matson Rpt.”).

 24
       Declaration of Melissa Nott Davis                   5
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21774 Page 7 of 30




   1           31.      Attached as Exhibit 30 is a true and correct copy of the expert report
   2 of J. Keith Nelson dated August 12, 2019 (“Nelson Rpt.”).

   3           32.      Attached as Exhibit 31 is a true and correct copy of the expert report
   4 of James Olson dated October 11, 2019 (“Olson Rpt.”).
   5           33.      Attached as Exhibit 32 is a true and correct copy of the expert report

   6 of Maureen Reitman dated November 15, 2019 (“Reitman Rpt.”).
   7           34.      Attached as Exhibit 33 is a true and correct copy of the expert report
   8 of Lisa Rodenburg dated October 11, 2019 (“Rodenburg Rpt.”).

   9           35.      Attached as Exhibit 34 is a true and correct copy of NPDES Permit No.
 10 WA-002447-3, State of Washington Department of Ecology, issued October 25,
 11 1974, bates labeled PCB-SPOKANE-07482525 through 07482563.

 12            36.      Attached as Exhibit 35 is a true and correct copy of NPDES Permit No.
 13 WA-002447-3, State of Washington Department of Ecology, issued November 1,
 14 1980.

 15            37.      Attached as Exhibit 36 is a true and correct copy of NPDES Permit No.
 16 WA-002447-3, State of Washington Department of Ecology, issued September 30,
 17 1986, bates labeled SPOKANE-PRR-0428303 through 0428322.

 18            38.      Attached as Exhibit 37 is a true and correct copy of City of Spokane,
 19 RPWRF Public Comments: Draft NPDES Permit and Fact Sheet, September 12,
 20 2016, bates labeled PCB-SPOKANE-01199785 through 01199790.

 21            39.      Attached as Exhibit 38 is a true and correct copy of NPDES Permit No.
 22 WA-002447-3, State of Washington Department of Ecology, effective April 1, 2000.
 23

 24
       Declaration of Melissa Nott Davis                   6
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21775 Page 8 of 30




   1           40.      Attached as Exhibit 39 is a true and correct copy of NPDES Permit No.
   2 WA-002447-3, State of Washington Department of Ecology, effective July 1, 2011.

   3           41.      Attached as Exhibit 40 is a true and correct copy of MS4 Permit, State
   4 of Washington Department of Ecology, effective February 16, 2007, bates labeled
   5 SPOKANE-PRR-0000836 through 0000884.

   6           42.      Attached as Exhibit 41 is a true and correct copy of MS4 Permit, State
   7 of Washington Department of Ecology, effective September 1, 2012.
   8           43.      Attached as Exhibit 42 is a true and correct copy of MS4 Permit, State

   9 of Washington Department of Ecology, effective August 1, 2014, bates labeled
 10 SPOKANE-PRR-0049922 through 0049983 and PCB-SPOKANE-04281228
 11 through 04281237.

 12            44.      Attached as Exhibit 43 is a true and correct copy of MS4 Permit, State
 13 of Washington Department of Ecology, effective August 1, 2019.
 14            45.      Attached as Exhibit 44 is a true and correct copy of Plaintiff, City of

 15 Spokane’s, damages model entitled “Master Spreadsheet 2020” dated January 3,
 16 2020, bates labeled PCB-SPOKANE-08180230 through PCB-SPOKANE-
 17 08180315.

 18            46.      Attached as Exhibit 45 is a true and correct copy of a narrative of the
 19 Spokane Sewage Treatment plant from 1963 by A.J. Residorph and G.M. Wilson
 20 bates labeled PCB-SPOKANE-03311933 through PCB-SPOKANE-03311944.

 21            47.      Attached as Exhibit 46 is a true and correct copy of the History of
 22 Spokane Sewage Treatment Plant from 1933 to 1939 prepared by the City
 23 Engineer’s Office and dated January 1945.

 24
       Declaration of Melissa Nott Davis                   7
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21776 Page 9 of 30




   1           48.      Attached as Exhibit 47 is a true and correct copy of A.D. Butler’s
   2 Report on Sewage Disposal for Spokane, Washington dated July 1933.

   3           49.      Attached as Exhibit 48 is a true and correct copy of Bovay Northwest,
   4 Inc.’s “Combined Sewer Overflow Reduction Plan” for the City of Spokane dated
   5 January 1994, bates labeled SPOKANE-PRR-2379378 through SPOKANE-PRR-

   6 2379641.
   7           50.      Attached as Exhibit 49 is a true and correct copy of a 1992 book chapter
   8 by Raymond A. Soltero, et al., entitled “The Changing Spokane River Watershed:

   9 Actions to Improve and Maintain Water Quality” contained in Robert Naiman’s
 10 book Watershed Management: Balancing Sustainability and Environmental Change.
 11            51.      Attached as Exhibit 50 is a true and correct copy of City of Spokane,

 12 Washington’s January 2019 Monthly Report from the 2019 CSO Flow Monitoring
 13 Project studying Flow, Frequency and Duration of CSO events.
 14            52.      Attached as Exhibit 51 is a true and correct copy of the July 14, 2015

 15 USEPA plan for the Spokane River entitled “EPA’s Plan for Addressing PCBs in
 16 the Spokane River” responding to the March 16, 2015 Order issued in Sierra Club,
 17 et al. v. McLerran, No. 11-CV-1759-BJR (March 16, 2015).

 18            53.      Attached as Exhibit 52 is a true and correct copy of Washington State,
 19 Department of Ecology’s “Measureable Progress Definition” dated July 17, 2014.
 20            54.      Attached as Exhibit 53 is a true and correct copy of LimnoTech’s

 21 August 12, 2015 report entitled “Spokane River Regional Toxics Task Force Phase
 22 2 Technical Activities Report: Identification of Potential Unmonitored Dry Weather
 23 Sources of PCBs to the Spokane River”.

 24
       Declaration of Melissa Nott Davis                   8
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21777 Page 10 of 30




   1           55.      Attached as Exhibit 54 is a true and correct copy of LimnoTech’s
   2 “2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the

   3 Spokane River” dated November 16, 2016.
   4           56.      Attached as Exhibit 55 is a true and correct copy of LimnoTech’s
   5 “Spokane River Regional Toxics Task Force 2018 Technical Activities Report:

   6 Continued Identification of Potential Unmonitored Dry Weather Sources of PCBs to
   7 the Spokane River” dated March 27, 2019.
   8           57.      Attached as Exhibit 56 is a true and correct copy of the State of

   9 Washington, Department of Ecology’s April 2011 report titled “Spokane River PCB
  10 Source Assessment 2003-2007”.
  11           58.      Attached as Exhibit 57 is a true and correct copy of the Health

  12 Consultation prepared by The Washington State Department of Health entitled
  13 “Potential Cumulative Health Effects Associated with Eating Spokane River Fish”
  14 dated August 5, 2011.

  15           59.      Attached as Exhibit 58 is a true and correct copy of a City of Spokane
  16 Water Quality Improvement Program report entitled “Combined Sewer Overflow
  17 Reduction System Wide Alternative Report” dated December 2005 and bates labeled

  18 SPOKANE-PRR-3615313 through SPOKANE-PRR-3615451.
  19           60.      Attached as Exhibit 59 is a true and correct copy of the Fact Sheet for
  20 NPDES Permit WA-002447-3 for the City of Spokane Wastewater Treatment Plant

  21 (WWTP) and Spokane County (Pretreatment Program) dated December 22, 1999
  22 and revised March 30, 2000.
  23

  24
       Declaration of Melissa Nott Davis                   9
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21778 Page 11 of 30




   1           61.      Attached as Exhibit 60 is a true and correct copy of a presentation from
   2 September 26, 2018 entitled “University District Stormwater Site Suitability

   3 Assessment” given by Marcia Davis, PE, for the City of Spokane and Aimee
   4 Navickis-Brasch, PE PhD, for HDR.
   5           62.      Attached as Exhibit 61 is a true and correct copy of the USEPA, Final

   6 Environmental Impact Statement for the City of Spokane Combined Sewer
   7 Overflow Abatement Project from July 1979.
   8           63.      Attached as Exhibit 62 is a true and correct copy of a City of Spokane

   9 Public Works Department Report entitled “Facilities Planning Report for Sewer
  10 Overflow Abatement” from 1977 bates labeled PCB-SPOKANE-00003249 through
  11 PCB-SPOKANE-00003366.

  12           64.      Attached as Exhibit 63 is a true and correct copy of Esvelt &
  13 Saxton/Bovay Engineers, Inc.’s “Spokane Wastewater Study” dated July 1, 1972.
  14           65.      Attached as Exhibit 64 is a true and correct copy of an article entitled

  15 “Waste Treatment Plant Modified for Increased Solids Loading” by A.J. Reisdorph,
  16 Superintendent for the Sewage Treatment Plant, Spokane, Washington published in
  17 Public Works in April, 1965.

  18           66.      Attached as Exhibit 65 is a true and correct copy of a compilation of
  19 CSO Annual Reports for the City of Spokane from 1994 through 2017.
  20           67.      Attached as Exhibit 66 is a true and correct copy of the 1952 “Report

  21 on Water Pollution Control” for the Spokane River Basin prepared by the Pacific
  22 Northwest Drainage Basins Office, Division of Water Pollution Control, Public
  23

  24
       Declaration of Melissa Nott Davis                  10
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21779 Page 12 of 30




   1 Health Service and Federal Security Agency in cooperation with the Idaho
   2 Department of Public Health and the Washington Pollution Control Commission.

   3           68.      Attached as Exhibit 67 is a true and correct copy of the City of
   4 Spokane, Combined Sewer Overflow (CSO) Annual Report from 2015.
   5           69.      Attached as Exhibit 68 is a true and correct copy of WAC 173-245-030

   6 in effect in 1988.
   7           70.      Attached as Exhibit 69 is a true and correct copy of the City of Spokane
   8 Combined Sewer Overflow Reduction Plan dated October 17, 1991, bates labeled

   9 SPOKANE-PRR-0906172 through SPOKANE-PRR-0906204.
  10           71.      Attached as Exhibit 70 is a true and correct copy of the August 10,
  11 2001, State of Washington, Department of Ecology Noncompliance Warning to the

  12 Spokane Wastewater Management Department, bates labeled PCB-SPOKANE-
  13 03306938 through PCB-SPOKANE-03306940.
  14           72.      Attached as Exhibit 71 is a true and correct copy of a City of Spokane

  15 Water Quality Improvement Program report entitled “Combined Sewer Overflow
  16 Reduction System Wide Alternative Report” dated December 2005 and bates labeled
  17 SPOKANE-PRR-3615313 through SPOKANE-PRR-3615451.

  18           73.      Attached as Exhibit 72 is a true and correct copy of the Notice of Intent
  19 to file a Citizen Suit under the Clean Water Act filed in Sierra Club v. City of
  20 Spokane, Case No. CV-08-283-LRS, ECF No. 2, September 12, 2008.

  21           74.      Attached as Exhibit 73 is a true and correct copy of the State of
  22 Washington, Department of Ecology’s June 30, 2017 Administrative Order issued
  23 to the City of Spokane for Riverside Park Water Reclamation Facility, 4401 N.

  24
       Declaration of Melissa Nott Davis                  11
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21780 Page 13 of 30




   1 Aubrey Parkway, Spokane, Washington 99205, bates labeled PCB-SPOKANE-
   2 00695478 through PCB-SPOKANE-00695482.

   3           75.      Attached as Exhibit 74 is a true and correct copy of the State of
   4 Washington, Department of Ecology’s Water Quality Improvement Report entitled
   5 “Spokane River and Lake Spokane Dissolved Oxygen Total Maximum Daily Load”

   6 with Publication No. 07-10-073 dated February, 2010, bates labeled SPOKANE-
   7 PRR-0066111 through SPOKANE-PRR-0066509.
   8           76.       Attached as Exhibit 75 is a true and correct copy of the State

   9 Environmental Policy Act (SEPA), Environmental Checklist, bates labeled PCB-
  10 SPOKANE-00780230 through PCB-SPOKANE-00780261.
  11           77.      Attached as Exhibit 76 is a true and correct copy of the City of Spokane

  12 December 2014 Integrated Clean Water Plan bates labeled SPOKANE-PRR-
  13 0049984 through SPOKANE-PRR-0050265.
  14           78.      Attached as Exhibit 77 is a true and correct copy of an Email from Dale

  15 Arnold to Mary Verner and others with subject line “RE: DO TMDL Feb 24 Meeting
  16 Agenda and Materials. Summary of the Meeting by DEA” dated March 9, 2011,
  17 bates labeled PCB-SPOKANE-03338968 through PCB-SPOKANE-03338969.

  18           79.      Attached as Exhibit 78 is a true and correct copy of an Email from
  19 Kelly Irving at CH2M to Marcia Davis and others with subject line “RE: ICWP:
  20 Ecology Comments on Schedule and Financing” dated October 10, 2014, bates

  21 labeled PCB-SPOKANE-08141709 through PCB-SPOKANE-08141711.
  22           80.      Attached as Exhibit 79 is a true and correct copy of the Pall
  23 Corporation Micro-Filtration System Operation and Maintenance Manual for the

  24
       Declaration of Melissa Nott Davis                  12
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21781 Page 14 of 30




   1 City of Spokane Wastewater Management dated August 2017, bates labeled PCB-
   2 SPOKANE-08122194 through PCB-SPOKANE-08122333.

   3           81.      Attached as Exhibit 80 is a true and correct copy of a letter from Scott
   4 Simmons, Director of City of Spokane Public Works to Cheryl A. Niemi with the
   5 Department of Ecology regarding “City of Spokane Variance Application – NPDES

   6 Permit No. WA-0024447-3” dated April 29, 2019.
   7           82.      Attached as Exhibit 81 is a true and correct copy of the January 1976
   8 Technical Report from the Metropolitan Spokane Region Water Resources Study by

   9 the US Army Corps of Engineers.
  10           83.      Attached as Exhibit 82 is a true and correct copy of the March 2004
  11 City of Spokane, Stormwater Management Plan, bates labeled SPOKANE-PRR-

  12 0897642 through SPOKANE-PRR-0897785.
  13           84.      Attached as Exhibit 83 is a true and correct copy of City of Spokane
  14 Department of Engineering Services, Design Standards, dated February 2007.

  15           85.      Attached as Exhibit 84 is a true and correct copy of the 2019 MS4
  16 NPDES Permit issued on July 1, 2019.
  17           86.      Attached as Exhibit 85 is a true and correct copy of the 2014 Annual

  18 Report for the Adaptive Management Plan for Reducing PCBs in Stormwater
  19 Discharges for reporting period May, 2013 to May, 2014 prepared by the City of
  20 Spokane, Wastewater Management Department.

  21           87.      Attached as Exhibit 86 is a true and correct copy of the Consent Decree
  22 entered in Spokane Riverkeeper v. City of Spokane, 2:11-cv-00217-LRS, ECF No.
  23 3, Aug. 23, 2011.

  24
       Declaration of Melissa Nott Davis                  13
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21782 Page 15 of 30




   1           88.      Attached as Exhibit 87 is a true and correct copy of the State of
   2 Washington, Department of Ecology, Spokane River and Lake Spokane Dissolved

   3 Oxygen Total Maximum Daily Load 2010-2016 Implementation Report, revised
   4 November 2018.
   5           89.      Attached as Exhibit 88 is a true and correct copy of the Memorandum

   6 Order Remanding Matter for Further Consideration issued in Sierra Club, et al. v.
   7 McLerran, No. 11-CV-1759-BJR, ECF No. 120, Mar. 16, 2015.
   8           90.      Attached as Exhibit 89 is a true and correct copy of excerpts from a

   9 spreadsheet titled EPA 2019, National Spreadsheet of Facilities re PCB Activities,
  10 available                                                                                     at
  11 https://www.epa.gov/sites/production/files/201903/nationa1_spreadsheet_of_facilit

  12 ies_that_have_notified_of_pcb_act ivities_3-20-19.xlsx
  13           91.      Attached as Exhibit 90 is a true and correct copy of excerpts from a
  14 spreadsheet titled EPA 2015, Most Recent EPA Regulated Transformer Data,

  15 available                                                                                     at
  16 https://www.epa.gov/sites/production/files/2015-
  17 10/documents/most_recent_registrations_excel_document.xls_.pdf

  18           92.      Attached as Exhibit 91 is a true and correct copy of Plaintiff’s Third
  19 Supplement to Plaintiff’s Second Amended Objections and Responses to Pharmacia
  20 LLC’s First Amended Special Interrogatories dated July 2, 2019.

  21           93.      Attached as Exhibit 92 is a true and correct copy of the June 20, 1990
  22 Consent Agreement and Final Order issued by USEPA in The Matter of: City of
  23

  24
       Declaration of Melissa Nott Davis                  14
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21783 Page 16 of 30




   1 Spokane Advanced Wastewater Treatment Plant, Dkt. No. 1090-04-28-2615, bates
   2 labeled SPOKANE-PRR-0417423 through SPOKANE-PRR-0417430.

   3           94.      Attached as Exhibit 93 is a true and correct copy of the August 2,
   4 2001 Draft Report entitled “Report on Polychlorinated Biphenyls (PCB) Within
   5 Departments of the City of Spokane” by Bill Rickard, Environmental Analyst,

   6 bates labeled SPOKANE-PRR-0425760 through SPOKANE-PRR-0425791.
   7           95.      Attached as Exhibit 94 is a true and correct copy of Esvelt
   8 Environmental Engineering Memo, Larry E. Esvelt (Dec. 20, 2001), bates labeled

   9 LLSWD_SPO_TP00000212 through LLSWD_SPO_TP00000215.
  10           96.      Attached as Exhibit 95 is a true and correct copy of Spokane River PCB
  11 TMDL Stormwater Loading Analysis – Final Technical Report (Dec. 2007), bates

  12 labeled SPOKANE-PRR-0707402 through SPOKANE-PRR-0707453.
  13           97.      Attached as Exhibit 96 is a true and correct copy of Spokane River PCB
  14 Source Assessment Report Email, Erin Carroll (June 23, 2011), bates labeled

  15 SPOKANE-PRR-0440447.
  16           98.      Attached as Exhibit 97 is a true and correct copy of Washington State
  17 Water Quality Standards: Human health criteria and implementation tools –

  18 overview of key decisions in rule amendment, Washington Department of Ecology
  19 (Aug. 2016).
  20           99.      Attached as Exhibit 98 is a true and correct copy of a David A. Condon

  21 letter to US EPA dated Feb. 7, 2017.
  22           100. Attached as Exhibit 99 is a true and correct copy of US EPA letter to
  23 Washington Dept. of Ecology dated May 10, 2019.

  24
       Declaration of Melissa Nott Davis                  15
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21784 Page 17 of 30




   1           101. Attached as Exhibit 100 is a true and correct copy of Spreadsheet:
   2 Dilks Table 1, David Dilks.

   3           102. Attached as Exhibit 101 is a true and correct copy of PCBs still found
   4 in products – and river, The Spokesman-Review (Aug. 16, 2011).
   5           103. Attached as Exhibit 102 is a true and correct copy of Lake Spokane

   6 carp removal project wraps up gillnets for season, The Spokesman-Review, dated
   7 May 28, 2017.
   8           104. Attached as Exhibit 103 is a true and correct copy of Removing carp

   9 from Lake Spokane mixes science, grunt work, The Spokesman-Review, dated May
  10 19, 2017.
  11           105. Attached as Exhibit 104 is a true and correct copy of Washington State

  12 Dept. of Health, Evaluation of PCBs, PBDEs and Selected Metals in the Spokane
  13 River, Including Long Lake Spokane, Washington, dated Aug. 28, 2007.
  14           106. Attached as Exhibit 105 is a true and correct copy of Washington

  15 Department of Ecology, Washington State Water Quality Assessment, Listing ID
  16 8201, available at https://apps.ecology.wa.gov/approvedwqa/ApprovedSearch.aspx.
  17           107. Attached as Exhibit 106 is a true and correct copy of Guidance for

  18 Assessing Chemical Contaminant Data for Use in Fish Advisories, US EPA, dated
  19 Nov. 2000.
  20           108. Attached as Exhibit 107 is a true and correct copy of Riverfront Park

  21 Master Plan (Fall 2014), bates labeled SPO_DEFEXP-WD-00004008 through
  22 SPO_DEFEXP-WD-00004155.
  23

  24
       Declaration of Melissa Nott Davis                  16
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21785 Page 18 of 30




   1           109. Attached as Exhibit 108 is a true and correct copy of an article from
   2 The Spokane River Edited by, Paul Lindholdt, University of Washington Press

   3 (2018).
   4           110. Attached as Exhibit 109 is a true and correct copy of Water Quality
   5 Combined Financial Assistance Agreement No. WQC-2018-Spokan-00018, bates

   6 labeled SPOKANE-PRR-5057771 through SPOKANE-PRR-5057831
   7           111. Attached as Exhibit 110 is a true and correct copy of Minor Contract
   8 Cheat Sheet, Marcia Davis, dated Sept. 1, 2009, bates labeled SPOKANE-PRR-

   9 4552247.
  10           112. Attached as Exhibit 111 is a true and correct copy of Water Quality
  11 Combined Financial Assistance General Information, WQC-2017-Spokan-00154.

  12           113. Attached as Exhibit 112 is a true and correct copy of Water Quality
  13 Combined Financial Assistance Agreement No. WQC-2017-Spokan-00014, bates
  14 labeled SPOKANE-PRR-5056560 through SPOKANE-PRR-5056594.

  15           114. Attached as Exhibit 113 is a true and correct copy of Water Quality
  16 Combined Financial Assistance Agreement No. WQC-2019-Spokan-00154, bates
  17 labeled SPOKANE-PRR-5033693 through SPOKANE-PRR-5033733.

  18           115. Attached as Exhibit 114 is a true and correct copy of Water and
  19 Wastewater System Revenue Bonds, 2014 (Green Bonds) Official Statement Dated
  20 Nov. 18, 2014, City of Spokane.

  21           116. Attached as Exhibit 115 is a true and correct copy of the
  22 Interdepartmental Task Force on PCBs report entitled Polychlorinated Biphenyls
  23 and the Environment, COM-72-10419, dated May 1972.

  24
       Declaration of Melissa Nott Davis                  17
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21786 Page 19 of 30




   1           117. Attached as Exhibit 116 is a true and correct copy of the article
   2 Erickson, “Applications of polychlorinated biphenyls”, 18 Environ Sci Pollut Res.

   3 (2011) 18:135-151.
   4           118. Attached as Exhibit 117 is a true and correct copy of an Email from
   5 Brett Land to David Haase dated October 16, 2019 with subject line “RE: J. Keith

   6 Nelson; Jack Matson; Spokane Depositions”.
   7           119. Attached as Exhibit 118 is a true and correct copy of the International
   8 Agency for Research on Cancer monograph “Polychlorinated and Polybrominated

   9 Biphenyls”, Vol. 107 (2016).
  10           120. Attached as Exhibit 119 is a true and correct copy of the article,
  11 Breivik et al., “Towards a global historical emission inventory for selected PCB

  12 congeners–a mass balance approach”, 290 THE SCIENCE OF THE TOTAL
  13 ENVIRONMENT (2002) 181-198.
  14           121. Attached as Exhibit 120 is a true and correct copy of “The PCB Story”

  15 by S. Jensen published in Ambio, Vol 1, No. 4 (Aug.1972).
  16           122. Attached as Exhibit 121 is a true and correct copy of a letter dated
  17 February 27, 1970 from Monsanto Company to its customers, bates labeled

  18 MCL000121 through MCL000166.
  19           123. Attached as Exhibit 122 is a true and correct copy of a letter dated June
  20 1, 1970 from Monsanto Company to its customers, bates labeled MCL000213

  21 through MCL000223.
  22
  23

  24
       Declaration of Melissa Nott Davis                  18
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21787 Page 20 of 30




   1           124. Attached as Exhibit 123 is a true and correct copy of “The PCB-
   2 Pollution Problem, Summary of January 21 and 22, 1970 St. Louis Meeting with

   3 General Electric Company”, bates labeled MONS037460 through MONS037461.
   4           125. Attached as Exhibit 124 is a true and correct copy of a Monsanto
   5 internal memorandum entitled “The PCB-Environmental problem” dated April 15,

   6 1970 and bates labeled GPFOX00034589.
   7           126. Attached as Exhibit 125 is a true and correct copy of letter from Kelsey
   8 Gray on behalf of the Spokane River Regional Toxics Task Force to the National

   9 Association of Clean Water Agencies dated November 21, 2012 with subject
  10 “Toxics Substance Control Act-TSCA, bates labeled SPOKANE-PRR-1610938
  11 through SPOKANE-PRR-1610941.

  12           127. Attached as Exhibit 126 is a true and correct copy of the article Hu, D.,
  13 Hornbuckle, K.C., Inadvertent polychlorinated biphenyls in commercial paint
  14 pigments, 44 ENVIRON. SCI. TECHNOL. 2822 (Nov. 16, 2009).

  15           128. Attached as Exhibit 127 is a true and correct copy of the article, Becky
  16 Kramer, PCBs still found in products – and river, The Spokesman-Review, Aug. 16,
  17 2011.

  18           129. Attached as Exhibit 128 is a true and correct copy of the City of
  19 Spokane, Wastewater Management Department’s Report, PCBs in Municipal
  20 Products, dated July 21, 2015, bates labeled PCB-SPOKANE-00232079 through

  21 PCB-SPOKANE-00232123.
  22
  23

  24
       Declaration of Melissa Nott Davis                  19
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21788 Page 21 of 30




   1           130. Attached as Exhibit 129 is a true and correct copy of the article, Van
   2 Caneghem, J., Destruction and formation of dioxin-like PCBs in dedicated full scale

   3 waste incinerators, Chemosphere 94, 42-47, dated Oct. 9, 2014.
   4           131. Attached as Exhibit 130 is a true and correct copy of the article, Daniel
   5 Walters, To Bury or Burn? Will a proposed Ecology rule punish Spokane, despite

   6 the city using a cleaner way of disposing its trash compared to the rest of the state,
   7 Inlander, April 21, 2016.
   8           132. Attached as Exhibit 131 is a true and correct copy of an Email from

   9 Adriane Borgias to Jeffrey Bell and others dated November 4, 2014 with subject line
  10 “RE: PCB TSCA Reform Coalition Agenda__102814”, bates labeled SPOKANE-
  11 PRR-0358341 through SPOKANE-PRR-0358344.

  12           133. Attached as Exhibit 132 is a true and correct copy of the Spokane River
  13 Regional Toxics Task Force, 2016 Technical Workshop – Takeaways, bates labeled
  14 SPOKANE-PRR-1590813 through SPOKANE-PRR-1590834.

  15           134. Attached as Exhibit 133 is a true and correct copy of the transcript
  16 from a webinar presented by Dr. Lisa Rodenburg entitled “PCBs: An Update”
  17 dated September 25, 2017.

  18           135. Attached as Exhibit 134 is a true and correct copy of the October 11,
  19 1937 Memorandum of L. A. Watt, Bates No. MONS 046543.
  20           136. Attached as Exhibit 135 is a true and correct copy of the October 11,

  21 1937 Memorandum of L. A. Watt, Bates No. MONS 046543.
  22
  23

  24
       Declaration of Melissa Nott Davis                  20
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21789 Page 22 of 30




   1           137. Attached as Exhibit 136 is a true and correct copy of the April 1943
   2 Monsanto Technical Bulletin No. P-115, Monsanto Chemical Company, “The

   3 Aroclors: Physical Properties and Suggested Applications,” No. P-115 (Apr. 1943).
   4           138. Attached as Exhibit 137 is a true and correct copy of the October 1955
   5 Monsanto Technical Bulletin No. O-130, Monsanto Chemicals Plastics, “An

   6 Indirect Aroclor Heater for Unit Chemical Operators.”
   7           139. Attached as Exhibit 138 is a true and correct copy of the 1966
   8 Monsanto Bulletin, “Aroclor for Capacitors.”

   9           140.      Attached as Exhibit 139 is a true and correct copy of the February 9,
  10 1970 Correspondence from D.A. Olson to Monsanto’s Functional Fluids Group
  11 Customers regarding: PCBs in marine, aquatic and wildlife environments, including

  12 Chemical Week article and list of customers.
  13           141. Attached as Exhibit 140 is a true and correct copy of Monsanto’s
  14 Technical Bulletin O/PL-306A entitled, “Aroclor Plasticizers,” bates labeled

  15 0290994-0291008 (PCB-ARCH0298272-0298286).
  16           142. Attached as Exhibit 141 is a true and correct copy of Monsanto’s Print
  17 Advertisement for its Aroclors, entitled “Genie of a Thousand and One Engineering

  18 Feats,” Chemical and Engineering News: Industrial Research, 60-OMC-2790, bates
  19 labeled TOWOLDMON0047971.
  20           143. Attached as Exhibit 142 is a true and correct copy of the February 9,

  21 1970 Monsanto Correspondence of Donald Olson, Functional Fluids Group,
  22 enclosing the October 29, 1969 Chemical Week article and Monsanto Customer List,
  23 bates labeled MCL000005-MCL000093.

  24
       Declaration of Melissa Nott Davis                  21
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21790 Page 23 of 30




   1           144. Attached as Exhibit 143 is a true and correct copy of the February 18,
   2 1970 Monsanto Correspondence of Donald Olson, Functional Fluids Group,

   3 enclosing the October 29, 1969 Chemical Week article and Monsanto Customer List,
   4 with May 9, 1973 Monsanto Memorandum of P.W. Gann, bates labeled
   5 MCL000094-MCL000107.

   6           145. Attached as Exhibit 144 is a true and correct copy of the May 11, 1970
   7 Monsanto Correspondence of Donald Olson, Functional Fluids Group, to Mr. Ted
   8 Reback, bates labeled MCL000184-MCL000190.

   9           146. Attached as Exhibit 145 is a true and correct copy of Monsanto’s
  10 Technical Bulletin O/PL-306A, “Aroclor Plasticizers,” bates labeled 0290994-
  11 0291008 (PCB-ARCH0298272-0298286).

  12           147. Attached as Exhibit 146 is a true and correct copy of Monsanto’s
  13 August 14, 1970 Correspondence from Walter E. Schalk, Director of Plasticizer
  14 Sales, regarding PCB withdrawal from the plasticizer market, with customer list,

  15 bates labeled MCL000397–MCL000439.
  16           148. Attached as Exhibit 147 is a true and correct copy of Monsanto’s
  17 September 25, 1970 Correspondence from Randall Graham, Senior Fluids

  18 Specialist, regarding reclamation and disposal, with shipping label and customer list,
  19 bates labeled MCL000611-640.
  20           149. Attached as Exhibit 148 is a true and correct copy of Monsanto’s

  21 Correspondence from David Hall regarding the control of waste, spills, and
  22 discharge into streams, bates labeled MCL000691-MCL000696.
  23

  24
       Declaration of Melissa Nott Davis                  22
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20     PageID.21791 Page 24 of 30




   1           150. Attached as Exhibit 149 is a true and correct copy of Monsanto
   2 Functional Fluids Bulletin, “How to Keep Your Therminol FR System Leak Free”

   3 and “How to Dispose of Therminol FR,” bates labeled 0052010-11 (PCB-
   4 ARCH0048779).
   5           151. Attached as Exhibit 150 is a true and correct copy of Monsanto’s

   6 “Therminol           Conversion          Bulletin,”        bates    labeled   0585959-979   (PCB-
   7 ARCH0588885–905).
   8           152. Attached as Exhibit 151 is a true and correct copy of the Monsanto

   9 Askarel Inspection and Maintenance Guide, April 1, 1971, bates labeled PCB-
  10 ARCH0168693 through PCB-ARCH0168725.
  11           153. Attached as Exhibit 152 is a true and correct copy of the Monsanto

  12 Arcolor & Pyroclor Bulk Handling Manual, October 1, 1971, bates labeled PCB-
  13 ARCH0277364 through PCB-ARCH0277388.
  14           154. Attached as Exhibit 153 is a true and correct copy of Monsanto

  15 Therminol Conversion Bulletin, December 1, 1971, bates labeled PCB-
  16 ARCH0247276 – PCB-ARCH0247290.
  17           155. Attached as Exhibit 154 is a true and correct copy of Monsanto Aroclor

  18 1242 E1 Bulletin, August 1, 1972, bates labeled PCB-ARCH0163690 through PCB-
  19 ARCH016393.
  20           156. Attached as Exhibit 155 is a true and correct copy of the 1972

  21 Monsanto Aroclor Bulletin, bates labeled PCB-ARCH0036393 through PCB-
  22 ARCH0036396.
  23

  24
       Declaration of Melissa Nott Davis                  23
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20    PageID.21792 Page 25 of 30




   1           157. Attached as Exhibit 156 is a true and correct copy of the August 3,
   2 1973 Monsanto Correspondence from Cumming Paton, Product Manager, Fluids, to

   3 Monsanto’s Pydraul Customers enclosing a copy of the Federal Register, Food and
   4 Drug Administration final order for Polychlorinated Biphenyls: Contamination of
   5 Animal Feeds, Foods, and Food Packaging Materials and Availability of Supplement

   6 to Environmental Statement on Rulemaking, bates labeled MCL02794 through
   7 MCL02960.
   8           158. Attached as Exhibit 157 is a true and correct copy of Monsanto

   9 Transformer Askarel Inspection & Maintenance Guide, Bulletin No. IC-FF38,
  10 December           1,    1973,       bates     labeled         PCB-ARCH0168665    through   PCB-
  11 ARCH0168692.

  12           159. Attached as Exhibit 158 is a true and correct copy of the 1975
  13 Monsanto Bulletin, “Aroclor 1342”, bates labeled PCB-ARCH0163708 through
  14 PCB-ARCH0163715.

  15           160. Attached as Exhibit 159 is a true and correct copy of the 1975
  16 Monsanto Bulletin, “Aroclor 1342 E1”, bates labeled PCB-ARCH0168626 through
  17 PCB-ARCH0168633.

  18           161. Attached as Exhibit 160 is a true and correct copy of the 1974
  19 American National Standard “Guidelines for handling and disposal of capacitor- and
  20 transformer-grade askarels containing polychlorinated biphenyls”, American

  21 National Standards Institute, Inc., ANSI C107.1-1974, bates labeled PCB-
  22 ARCH0255676 through PCB-ARCH0255711.
  23

  24
       Declaration of Melissa Nott Davis                  24
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21793 Page 26 of 30




   1           162. Attached as Exhibit 161 is a true and correct copy of the March 1975
   2 Monsanto Bulletin “Transformer Askarel Inspection & Maintenance Guide”,

   3 Bulletin No. IC/FF-38-R, bates labeled PCB-ARCH0206370 through PCB-
   4 ARCH0206397.
   5           163. Attached as Exhibit 162 is a true and correct copy of the August 1976

   6 Monsanto Bulletin “Transformer Askarel Inspection & Maintenance Guide”,
   7 Bulletin No. IC/FF-38R-2, bates labeled PCB-ARCH0523916 through PCB-
   8 ARCH0523943.

   9           164. Attached as Exhibit 163 is a true and correct copy of Manufacturing
  10 Chemists’ Association, Inc. (MCA), 1946, 1949, 1953, 1956, 1961, and 1970. Guide
  11 to Precautionary Labeling of Hazardous Chemicals, Manual L-1. MCA, 1961.

  12 Recommended Safe Practices and Procedures, Disposal of Hazardous Wastes.
  13 Safety Guide SG-9.
  14           165. Attached as Exhibit 164 is a true and correct copy of USEPA,

  15 “Frequent Questions About the Polychlorinated Biphenyl (PCB) Guidance
  16 Reinterpretation” located at https://www.epa.gov/pcbs/frequent-questions-about-
  17 polychlorinated-biphenyl-pcb-guidance-reinterpretation.

  18           166. Attached as Exhibit 165 is a true and correct copy of Correspondence
  19 from Pier, A. F., 1972. Monsanto Company, Incineration of Polychlorinated
  20 Biphenyls. Review Copy, August 21, bates labeled MONS 0444175 through MONS

  21 044183.
  22           167. Attached as Exhibit 166 is a true and correct copy of the expert report
  23 of John H. Koon dated November 14, 2019 (“Koon Rpt.”).

  24
       Declaration of Melissa Nott Davis                  25
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21794 Page 27 of 30




   1           168. Attached as Exhibit 167 is a true and correct copy of an article by
   2 Oppelt, E. Timothy, titled Incineration of Hazardous Waste: A Critical Review.

   3 JAPCA, 37(5): 558-586 (1987).
   4           169. Attached as Exhibit 168 is a true and correct copy of a letter from D.A.
   5 Olson to T. Reback, dated May 11, 1970, bates labeled MCL000184 to MCL000190.

   6           170. Attached as Exhibit 169 is a true and correct copy of a letter from W.E.
   7 Schalk dated August 14, 1970, bates labeled MCL000440 through MCL000440461.
   8           171. Attached as Exhibit 170 is a true and correct copy of the ANSI National

   9 Standard titled “Guidelines for Handling and Disposal of Capacitor- and
  10 Transformer-Grade Askarels Containing Polychlorinated Biphenyls”, ANSI
  11 C107.1-1974, dated January 9, 1974.

  12           172. Attached as Exhibit 171 is a true and correct copy of a USEPA
  13 publication titled “PCB Marking and Disposal Regulations Support Document”,
  14 undated.

  15           173. Attached as Exhibit 172 is a true and correct copy of a letter from J.A.
  16 Alley to customers, with attachments, bates labeled MCL003102 through
  17 MCL003418.

  18           174. Attached as Exhibit 173 is a true and correct copy of a memo from J.M.
  19 Wriston, Jr. to L.L. Dearing, regarding Monthly Incinerator Status Report, dated
  20 January 3, 1978, bates labeled PCB-ARCH0450243 through PCB-ARCH0450244

  21           175. Attached as Exhibit 174 is a true and correct copy of a report by D.G.
  22 Ackerman and R. Scofield, titled “Guidelines for the Disposal of PCBs and PCB
  23

  24
       Declaration of Melissa Nott Davis                  26
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21795 Page 28 of 30




   1 Items by Thermal Destruction, Industrial Environmental Research Laboratory, US
   2 EPA”, EPA-600/S2-81-022, dated July 1981.

   3           176. Attached as Exhibit 175 is a true and correct copy of the State of
   4 Washington, Department of Ecology, Implementation and Enforcement Plan for
   5 Water Quality Regulations for Surface Waters dated September 1970.

   6           177. Attached as Exhibit 176 is a true and correct copy of the November 10,
   7 1972 Letter from John A. Biggs to Honorable Mayor and Members of the Spokane
   8 City Council transmitting the Notice of Violation, Docket No. DE 72-186.

   9           178. Attached as Exhibit 177 is a true and correct copy of the expert report
  10 of J. Michael Trapp and Joel E. Bowdan, III, dated October 11, 2019 (“Trapp-
  11 Bowdan Rpt.”).

  12           179. Attached as Exhibit 178 is a true and correct copy of Plaintiff’s First
  13 Supplements to Plaintiff’s Second Amended Objections and Responses to
  14 Pharmacia LLC’s First Amended Special Interrogatories.

  15           180. Attached as Exhibit 179 is a true and correct copy of Plaintiff’s Second
  16 Supplement to Plaintiff’s Second Amended Objections and Responses to Pharmacia
  17 LLC’s First Amended Special Interrogatories.

  18
  19
  20

  21
  22
  23

  24
       Declaration of Melissa Nott Davis                  27
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21796 Page 29 of 30




   1           181. Attached as Exhibit 180 is a true and correct copy of the expert report
   2 of John P. Woodyard, PE, dated November 16, 2019 (“Woodyard Rpt.”)

   3
   4
   5           I declare under penalty of perjury of the law of the United States that the

   6 foregoing is true and correct to the best of my knowledge. Signed this this 28th day
   7 of January 2020 at Boston, Massachusetts.
   8

   9                                                 By:
                                                           Melissa Nott Davis, MA Bar No. (654546)
  10                                                       (Pro Hac Vice)
                                                           SHOOK HARDY & BACON LLP
  11                                                       125 Summer St., Suite 1220
                                                           Boston, MA 02110
  12                                                       Phone: (617) 531-1411
  13
  14

  15
  16
  17

  18
  19
  20

  21
  22
  23

  24
       Declaration of Melissa Nott Davis                  28
       Re: Defendants’ Statement of Material Facts Not in Dispute
Case 2:15-cv-00201-SMJ           ECF No. 421         filed 01/28/20   PageID.21797 Page 30 of 30




   1
                                         CERTIFICATE OF SERVICE
   2

   3           I certify that on January 28, 2020, I caused the foregoing Declaration to be

   4 electronically filed with the clerk of the Court using the CM/ECF System which in
   5 turn automatically generated a Notice of Electronic Filing (NEF) to all parties in the

   6 case who are registered users of the CM/ECF system. The NEF for the foregoing
   7 specifically identifies recipients of electronic notice.
   8
                                                           s/ Melissa Nott Davis
   9                                                       Melissa Nott Davis, MA Bar No. (654546)
                                                           (Pro Hac Vice)
  10                                                       SHOOK HARDY & BACON LLP
                                                           125 Summer St., Suite 1220
  11                                                       Boston, MA 02110
                                                           Phone: (617) 531-1411
  12
                                                           Attorneys for Defendants Monsanto
  13                                                       Company, Solutia Inc., and Pharmacia LLC

  14

  15
  16
  17

  18
  19
  20

  21
  22
  23

  24
       Declaration of Melissa Nott Davis                  29
       Re: Defendants’ Statement of Material Facts Not in Dispute
